Exhibit 10.1

CLAIMS PURCHASE AGREEMENT

CLAIMS PURCHASE AGREEMENT (the “Agreement”), dated as of June 28, 2007, by and
between Timber Hill Europe AG, a company organized under the laws of Switzerland
(the “Seller”), and The TP Holdings Limited Partnership (the “Buyer”).

R E C I T A L S

WHEREAS, Thomas Peterffy is the majority general partner of the Buyer, the
Chairman, Chief Executive Officer and President of Interactive Brokers Group,
Inc., a Delaware corporation (“IBG”), and the sole managing member of IBG
Holdings LLC, a Delaware limited liability company;

WHEREAS, IBG is the sole managing member of IBG LLC, a Connecticut limited
liability company and parent of the Seller, and IBG Holdings LLC is the majority
owner of IBG LLC;

WHEREAS, the Seller has incurred losses as a result of the events described on
Schedule 1 hereto (the “Events”) and has a number of claims, choses in action,
causes of action, judgments and remedies relating to the Events which it has the
right to pursue against one or more third parties to recoup such losses
(collectively, the “Claims”); and

WHEREAS, the Seller wishes to sell to the Buyer, and the Buyer wishes to
purchase from the Seller, all of the Seller’s right, title and interest in and
to the Claims on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, based upon the foregoing recitals, the mutual promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I.

DEFINED TERMS

As used in this Agreement, unless the context requires a different meaning, the
following terms shall have the following meanings:

“Adverse Claim” means any lien, pledge, encumbrance, charge, assignment,
privilege or security interest in or on the Claims not in favor of the Buyer.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are authorized or required to close in Greenwich, Connecticut.


--------------------------------------------------------------------------------


ARTICLE II.

SALE, TRANSFER AND ASSIGNMENT

Section 2.1.   Sale, Transfer and Assignment.  In consideration of the Purchase
Price and on the terms and subject to the conditions set forth in this
Agreement, on the date of this Agreement, the Seller hereby sells, transfers,
assigns, sets over and otherwise conveys to the Buyer, and the Buyer hereby
purchases and takes from the Seller, all right, title and interest (whether now
owned or hereafter acquired or arising and wherever located) of the Seller in,
to and under the Claims.

 

Section 2.2.   Purchase Price.

 

(b)    The aggregate purchase price for the Claims (the “Purchase Price”) shall
be US $37 million.  The Purchase Price shall be paid by check or by wire
transfer of immediately available funds to an account designated in writing by
the Seller.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Section 3.1.   Representations and Warranties of the Seller.

 

The Seller hereby represents and warrants to the Buyer that:

(a)    Power and Authority; Due Authorization and Approval; Execution and
Delivery.  The Seller (i) has all requisite power, authority and legal right to
(a) execute, deliver and perform this Agreement, (b) carry out the terms of this
Agreement and (c) sell and assign the Claims on the terms and conditions
provided herein and (ii) has duly authorized by all requisite action the
execution, delivery and performance of this Agreement and the sale and
assignment of the Claims on the terms and conditions herein provided.  This
Agreement has been duly executed and delivered by the Seller.  This Agreement
has been unanimously approved by the Audit Committee of the Board of Directors
of IBG, including the independent director serving on the Audit Committee.

(b)    Authorization; Contravention.  The execution, delivery and performance by
the Seller of this Agreement require no action by or in respect of, or filing
with, any governmental authority, and do not contravene, or constitute a default
under, any provision of applicable law, rule or regulation or of the
organizational documents of the Seller or of any agreement or of any judgment,
injunction, order, writ, decree or other instrument binding upon the Seller or
result in the creation or imposition of any Adverse Claim on the assets of the
Seller.

(c)    Validity and Binding Nature.  This Agreement, when duly executed and
delivered by the Seller, will be the legal, valid and binding obligation of the
Seller enforceable against the Seller in accordance with its respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity.


--------------------------------------------------------------------------------


(d)    No Adverse Claims.  Immediately upon the purchase hereunder, the Buyer
shall be the owner of all of the Claims, free and clear of all Adverse Claims.

(e)    Value Given.  The Buyer has given reasonably equivalent value to the
Seller in consideration of the transfer to the Buyer of the Claims, no such
transfer shall have been made for or on account of an antecedent debt owed by
the Seller to the Buyer.

Section 3.2.   Representations and Warranties of the Buyer.

 

The Buyer hereby represents and warrants to the Seller that:

(a)    Power and Authority; Due Authorization; Execution and Delivery.  The
Buyer (i) has all requisite power, authority and legal right to (a) execute,
deliver and perform this Agreement, (b) carry out the terms of this Agreement
and (c) purchase the Claims on the terms and conditions provided herein and (ii)
has duly authorized by all requisite action the execution, delivery and
performance of this Agreement and the purchase of the Claims on the terms and
conditions herein provided.  This Agreement has been duly executed and delivered
by the Buyer.

(b)    Authorization; Contravention.  The execution, delivery and performance by
the Buyer of this Agreement require no action by or in respect of, or filing
with, any governmental authority, and do not contravene, or constitute a default
under, any provision of applicable law, rule or regulation or of any agreement
or of any judgment, injunction, order, writ, decree or other instrument binding
upon the Buyer.

(c)    Validity and Binding Nature.  This Agreement, when duly executed and
delivered by the Buyer will be, the legal, valid and binding obligation of the
Buyer enforceable against the Buyer in accordance with its respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity.

ARTICLE IV.

MISCELLANEOUS

Section 4.1.   Further Assurances.  The Seller agrees that from time to time, it
will promptly execute and deliver all further instruments and documents, and
take any and all further action, that may be necessary or appropriate, or that
the Buyer may reasonably request, in order to collect upon, perfect, protect or
more fully evidence the Claims purchased hereunder, or otherwise to enable the
Buyer to exercise and enforce any of its rights and remedies related to the
Claims.  Without limiting the generality of the foregoing, the Seller shall: (i)
maintain all records relating to the Claims and make such records available to
the Buyer upon three (3) Business Days’ prior notice, and the Buyer shall be
permitted to make and retain copies of all such records, (ii) upon the request
of the Buyer, participate in any proceeding relating to the Claims, (iii) hold
in trust, and remit immediately (but in any event no later than three (3)
Business Days following its receipt thereof) to the Buyer any amounts received
by the Seller in respect of the Claims and (iv) provide full cooperation in all
respects to the Buyer, its agents and representatives, and governmental and
regulatory organizations to enable the Buyer to collect


--------------------------------------------------------------------------------


upon the Claims.  The parties hereto further agree that the Buyer may initiate
Claims in the name of the Seller with the consent of the Seller, which consent
shall not be unreasonably withheld or delayed.

 

Section 4.2.   Sharing of Excess Proceeds From Claims.  In the event the Buyer
receives in the aggregate amounts under the Claims in excess of the sum of (a)
the Purchase Price and (b) the Buyer’s out-of-pocket expenses incurred in
collecting the Claims (such excess amounts, the “Excess Proceeds”), the Buyer
shall promptly, and in any event within three (3) Business Days of receipt
therefor, remit to the Seller one hundred percent (100%) of any and all Excess
Proceeds.

 

Section 4.3.   Amendments. 

 

Any provision of this Agreement may be amended, waived, supplemented or
otherwise modified if, but only if, such amendment, waiver, supplement or other
modification is in writing and is signed by the parties hereto.

 

Section 4.4   Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

Section 4.5.   Governing Law; Submission to Jurisdiction; Integration.

 

This Agreement shall be governed by, and construed in accordance with the laws
of the State of Connecticut.  Each of the parties hereto hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York state court sitting in New York, New
York for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent it may effectively do so, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  Each of the
parties hereto hereby waives, to the extent permitted by applicable law, any
right to have a jury participate in resolving any dispute, arising out of,
connected with, relating to or incidental to the relationship between them in
connection with this Agreement.

Section 4.6.    Integration; Counterparts; Severability.

 

This Agreement contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written
understandings.  This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement.  Any provisions of this Agreement
which are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition


--------------------------------------------------------------------------------


or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 4.7   Headings.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof.

IN WITNESS WHEREOF, the Buyer and the Seller have caused this Agreement to be
duly executed by their respective officers thereunto duly authorized, as of the
day and year first above written.

 

SELLER:

 

 

 

 

 

TIMBER HILL EUROPE AG

 

 

 

 

 

By:

/s/ JOSEF KORNMANN

 

Name: Josef Kornmann

 

Title: Managing Director

 

 

 

 

 

By:

/s/ ROGER RYFF

 

Name: Roger Ryff

 

Title: Director

 

 

 

 

 

BUYER:

 

 

 

 

 

THE TP HOLDINGS LIMITED PARTNERSHIP

 

 

 

 

 

By:

/s/ THOMAS PETERFFY

 

Name: Thomas Peterffy

 

Title: General Partner

 

 


--------------------------------------------------------------------------------


SCHEDULE 1

Statement Regarding the Nature of the Claims

On May 3, 2007, Altana AG, a stock in which the Seller is a Registered Market
Maker, declared a special cash dividend of EUR 33.00, which amounted to about
74% of the company’s value.  On the Deutsche Boerse Exchange’s XETRA trading
system, closing stock prices are determined by a day’s end auction.  At the
closing auction, 31 million Altana shares, which amounted to 44% of the true
float, traded at an artificial price that was approximately 25% below the
regular trading session’s final price ex dividend.  The Seller believes that
this artificial price was set by buyers and sellers who unlawfully colluded to
manipulate Altana’s option prices.

The closing auction price of the Altana shares was used by the EUREX, to
calculate a new set of contract parameters for the outstanding options.  Since
the Altana closing stock price was artificial, its dependent option strike
prices and contract multiplier were also artificial and not calculated to
reflect values corresponding to the change in the value of the underlying
stock.  Accordingly, on May 4, 2007 and thereafter, the Seller’s market making
options positions were affected by the artificial closing price of May 3 and
were mispriced.  As a result of this manipulation, the Seller suffered a
position loss over the ensuing trading days amounting to approximately the
amount of the Purchase Price.  The Seller has been advised that other Altana
market makers suffered substantial losses as a result of this manipulation.

The Seller has reported this manipulation to, and met with, the German Federal
Financial Supervisory Authority, the Bafin, and the Bafin has undertaken an
official investigation of the matter.  The progress of the investigation is
subject to the German secrecy laws.  On completion of the investigation, the
Seller believes that it will have a number of claims, choses in action,
judgments and remedies against those who participated in the market
manipulation.  The Seller has also filed a petition with the EUREX to change its
rules so that a manipulation of this sort will not happen again.


--------------------------------------------------------------------------------